                              UN ITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C 19-cv-04737-HSG
Ernest Marson

                                 Plaintiff(s)
                                                              STIPULATION AND ORDER
 V.
                                                              SELECTING ADR PROCESS
Costco Wholesale Corporation
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
      □    Early Neutral Evaluation (ENE) (ADR L.R. 5)
      � Mediation (ADR L.R. 6)
      □    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
      □    Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
   □       the presumptive deadline (90 days from the date of the order referring the case to ADR)




                                                 �t:�
      � other requested deadline: May 27, 2020

 Date: January 20, 2020

 Date: January 20, 2020                                       Isl Jordan Meeks
                                                              Attorney for Defendant

 □X       IT IS SO ORDERED.
 □        IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


!DATE: 1/21/2020
                                                              U.S. DISTRICT JUDGE



 !111por1a,u! E-file thisform in ECF using the appropriate event among these choices: "Stipulation & Proposed Order
 Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge" or "Stipulation & Proposed Order Selecting Private ADR. "
 FormADR-Stip rev.1-15-20/9
